DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the Specification (see SPEC of 05/04/2022) has been reviewed and is accepted.

Drawings
The amendment to Figure 3 (see DRW of 05/04/2022) has been reviewed and is accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means”.  The use of “adjustment means for” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is: an adjustment means for setting a guying frame length or guying length in claim 6 line 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the limitation of “wherein the guying frame and optionally, the separate frame guying comprise an adjustment means for setting a guying frame length or guying length” (lines 2-3) renders the claim indefinite because the limitation is unclear as to whether or not the claim subject matter after “optionally” is positively being claimed.  The term “optionally” appears to be optional language.   For this office action, the guying frame will be considered as requiring an adjustment means for setting a guying frame length or guying length.  Further, for this office action, the separate frame guying will not be considered as requiring an adjustment means for setting a guying frame length or guying length.  If Applicant wishes to claim the structure after “optionally”, the Applicant should remove the phrase “optionally” from the claim.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chunxin (CN 102502430 A).
Regarding claim 1, Chunxin discloses a crane and lifting beam thereof comprising:

A mobile crane (see figures 2-3) having a multi-part fly boom (12 and 21, see figures 2-3), wherein a first fly boom part (12) is luffably connected (as part 12 is luffably connected during initial installation of part 12 onto part 11) to a main boom (11) in an articulated manner and at least one second fly boom part (21) is fastened to the first fly boom part the articulated manner, and a guying  (22, 262, 263, cable connecting 262 and 263, and 261, see figure 2) guided from a superstructure (60, see figure 3) up to the multi-part fly boom is provided for raising the multi-part fly boom, wherein the guying extends over at least one intermediate guying frame (considered at least one of 23 and 25, see figure 2) installed at the first fly boom part up to the at least one second fly boom part (see figures 2-3).

Regarding claim 2, Chunxin further shows the intermediate guying frame is fastened with torque rigidity to the first fly boom part with torque rigidity (see figures 2-3).
Regarding claim 3, Chunxin further shows the intermediate guying frame is connected to the fly boom in the articulated manner (as the intermediate guying frame is articulated during initial installation onto the fly boom) and wherein the intermediate guying is alignable or aligned in a torque-rigid manner via at least one separate frame guying (considered the other of 23 and 25).
Regarding claim 4, Chunxin further shows the intermediate guying frame and the separate frame guying form a double crank (as parts 23 and 25 form a double crane, see figures 2-3) that is fastened to the first fly boom part (see figures 2-3).
Regarding claim 5, Chunxin further shows the intermediate guying frame is installed at the first fly boom part in a region of a join for at least one fly boom part (see figures 2-3).
Regarding claim 6, Chunxin further shows the guying frame (25) comprises an adjustment means (the spring cylinder of 25, see paragraph 0030 of provided machine translation) for setting a guying frame length or guying length.
Regarding claim 7, Chunxin further shows the adjustment means comprises a telescopic mechanism (as 25 moves between a free & relaxed state and a compressed state (see paragraph 0029 of provided machine translation).
Regarding claim 8, Chunxin further shows the guying is fastened to a head region of a second fly boom part of the at least one second fly boom part (see figures 2-3).
Regarding claim 9, Chunxin further shows the frame guying (23) is bolted to a free end of the guying frame (25).  See figures 2-3.
Regarding claim 10, Chunxin further shows the intermediate guying frame can be moved into a transport position for a crane transport (as the intermediate guying frame can be folded once the guying is removed and the bolt connection between 23 and 25 is removed). 
Regarding claim 15, Chunxin further shows wherein the region of the join is a top flange of the first fly boom part (see figures 2-3).
Regarding claim 16, Chunxin further shows wherein the intermediate guying frame can be folded onto the multi-part fly boom for transport purposes (as the intermediate guying frame can be folded once the guying is removed and the bolt connection between 23 and 25 is removed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chunxin (CN 102502430 A) in view of Felkner (US Patent 3,080,068).
Regarding claim 11, Chunxin further shows raising frames (110 and 70, see figure 3).  Chunxin does not explicitly a latching device being provided at a connection point of the first fly boom part to the at least one second fly boom part that ensures an automatic latching.  
Felkner discloses a sectional boom for cranes and teaches of providing a latching device (14, 15, 17, and 18, see figures 1-7) being provided at a connection point of boom parts (see figure 1) that ensures an automatic latching (see column 2 lines 35-47) to join parts of a boom almost entirely by the crane operator with a minimum of assistance (see column 2 lines 49-53).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Chunxin by providing a latching device to a connection point of the boom parts of Chunxin, to join parts of a boom almost entirely by the crane operator with a minimum of assistance as taught by Felkner, to reduce the manual labor needed to connect the parts of the boom, and/or to reduce the time to connect the boom parts as the latching device of Felkner automatically latches the parts together.   
Regarding claims 12 and 14, the method of raising the apparatus is obvious and no new, non-obvious or improvement claims are described by the method claim since all elements of the Chunxin in view of Felkner apparatus are disclosed in detail above.
Regarding claim 18, Chunxin further shows wherein a frame guying (considered the other of 23 and 25, see figures 2-3) is installed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chunxin (CN 102502430 A) in view of Felkner (US Patent 3,080,068) as applied to claims 11-12, 14, and 18 above, and further in view of Oishi (JPH-10316366 A).
Regarding claim 13, neither Chunxin nor Felkner discloses the head of the fly boom is guided on the ground on a roller during a raising procedure.
Oishi discloses a luffing jib assembling method (see figures 11-15) and teaches of providing a roller (see roller at the end of boom part 70 in figures 13-15, and paragraph 0003 of provided machine translation) at the head of the fly boom being guided on the ground during raising procedure (see figures 11-15).  Providing a roller at the end of the fly boom provides rolling support to the fly boom during the raising of the fly boom.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Chunxin as modified by Felkner by providing a roller at the head end of the fly boom, to provide a roller at the head end of the fly boom as taught by Oishi, and/or to provide rolling support to the fly boom during the raising of the fly boom. 
With the modification above, the head of the fly boom is guided on the ground on a roller during the raising procedure.



Response to Arguments
Applicant's arguments filed May 4, 2022 (see Remarks REM of 05/04/2022) have been fully considered but they are not persuasive.
Applicant argues:
“There is therefore no articulation between the first fly boom part 12 and the main boom 11 in Chunxin, as required by claim 1.”, see page 2 line 29 (second to last line) to page 3 line 1.

The Examiner respectfully does not agree because part 12 of Chunxin is luffably connected (i.e. has articulation) during initial installation of part 12 onto part 11 of Chunxin.  Note, the connection between the part 12 and part 11 of Chunxin is similar to applicant’s “at least one second fly boom part is fastened to the first fly boom part in the articulated manner”, claim 1, lines 2-3, and shown in Fig. 5E at 32 of the instant application.

Applicant argues:
“However, such a modification would interfere with stroke protection device 27 of Chunxin, impermissibly altering the function of Chunxin (If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) MPEP 2143)).”, see page 3 lines 14-19.

The Examiner respectfully does not agree because it would be well within the skill of one of ordinary skill in the art to provide the latching device without interfering with the stroke protection device.  For example, the latching device would be provided between the boom parts where the latching device connects the boom parts, at the same time or just before the stroke protection device contacts both boom parts. 


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Chunxin (CN 102502430 A), Felkner (US Patent 3,080,068), and Oishi (JPH-10316366 A) are considered the closest prior art references to the claimed invention of dependent claim 17.

Claim 17 claims:
wherein the latching device comprises a pivotable latch that automatically engages around a bolt of the first fly boom part.

None of Chunxin, Felkner, nor Oishi disclose nor would be obvious to the limitation(s) of “wherein the latching device comprises a pivotable latch that automatically engages around a bolt of the first fly boom part”, in conjunction with the remaining limitations of dependent claims 8 and 11, and independent claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/